Motion to clarify provision allowing costs in the order of this court dated December 9, 1938, denied, without costs. [See 255 App. Div. 984.] There is no need for clarification. The provision simply means that only one bill of costs should be taxed jointly by all the respondents filing briefs, and this will include the disbursements of each respondent. The costs should be divided equally between the respective sets of respondents filing briefs, but each respondent is entitled to receive his or her disbursements. Present — Lazansky, P. J., Davis, Adel and Taylor, JJ.; Hagarty, J., taking no part.